DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The clause “typical extrusion conditions” renders the claims indefinite since it is not apparent what is being regarded as :typical” conditions and what conditions are referred to as “typical” especially in view that some of the extrusion conditions are being claimed in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,476,527 to Abe et al., (hereinafter “Abe”).
Abe discloses a foamable composition comprising:  a high density polyethylene (HDPE) and a peroxide-modified HDPE.  See all illustrative examples.
Addition of a nucleator; a foaming agent and other additives is expressly disclosed in col. 5, lines 1-11.
The amounts of HDPE and peroxide modified HDPE disclosed in col. 4, lines 55-67 overlap with the claimed amounts of respective components, thus making the claimed amounts at least obvious. 
	The reference further discloses foam formed from the foamable composition as per all illustrative examples. 
	Abe discloses a cable comprising an insulation layer comprising the foam of its invention. See, for example, claim 13. 

Therefore, it would have been obvious to add some LDPE to the compositions of Abe to obtain foamable compositions with balanced foams and dielectric properties.  Further, as evident from comparative example 5, addition of 15 % of LDPE(corresponding to the claimed amounts of LDPE)  to HDPE results not only in increased MT, but also in reduced amount of signal attenuation and ability of the composition to be installed on the product as compared to HDPE alone (comparative example 1). 
The Abe reference does not address the foam dissipation factor (DF).
However, since the foams of Abe (as modified with LDPE) appear to be substantially identical to the foams of the instant invention, it is reasonable believed that all the properties of such foams of Abe would exhibit the claimed properties.  This conclusion is further supported by the 
The burden is shifted to the applicants to provide factual evidence to the contrary. 
The invention as claimed, therefore, would have been obvious from the disclosure of Abe and addition LDPE in the claimed amounts to the foamable compositions of  Abe would have been obvious to 9obtain compositions with desired properties as discussed above. 
Claim s 2, 4,5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in combination with US PGPub 2008/0242754 to  Champagne et al., (hereinafter “Chapmpagne”) or applicants own disclosure.
The disclosure of Abe is discussed above.
While disclosing  foaming the foamable compositions of its invention, Abe does not address the steps of foaming the compositions and forming foams, thus implying that any known foaming process known in the art and suitable for foaming polyethylene (PE) based compositions for cable insulation are suitable for its invention. 
Champagne discloses a process for making PE based foams for cable insulation comprising the steps of mixing PE components, and a 
The resulting foams exhibit the cell size and the expansion degree fully corresponding to the claimed.
See also applicants own disclosure disclosing that the process for foaming PE based foams for cable insulation application as claimed is a known process as described in [0122-13-26] citing several literature document in describing  the claimed process as well known process for foaming PE based foams. 
Therefore. It would have been obvious to form foams of Abe by the process disclosed in Champagne or disclosed in applicants disclosure (as a known process)  since such process is a known process for foaming PE based foams for cable insulation applications with reasonable expectation of success. 


Claim 1-5-and 7-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0242754 to  Champagne et al., .
Champagne discloses polyethylene based foamable compositions for cable insulation, foams obtained from such compositions and  cables comprising an insulation layer comprising the polyethylene  based foams.
The foamable composition disclosed by Champagne comprise a high density polyethylene (HDPE); a low density polyethylene (LDPE); a nucleator; and a foaming agent.  See illustrative examples. 
The amounts of HDPE, LDPE, and nucleator disclose in illustrative examples fully c correspond to the claimed amounts. 
	The reference further discloses methods for production of foams, the method comprises  the steps of forming the foamable composition by (i) combining the  high density polyethylene (HDPE); the low density polyethylene (LDPE); and the  nucleator; and (ii) contacting the composition with a foaming agent at a pressure that correspond to the claimed pressure. 
	The resulting foams have the expansion ratio and cell size that fully correspond to the claimed cell size. 
Champagne does not disclose addition of peroxide-modified HDPE.

Neither Champagne or Abe address the foam dissipation factor (DF).
However, since the foams of Champagne (as modified with peroxide modified HDPE) appear to be substantially identical to the foams of the instant invention, it is reasonable believed that all the properties of such foams of Abe would exhibit the claimed properties.  The burden is shifted to the applicants to provide factual evidence to the contrary. 

Therefore, it would have been obvious to add a peroxide-modified HDPE to foamable compositions of Champagne to obtain foams with the properties consistent with the improved properties of foams disclosed by Abe. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in combination with US Patent 6,281,264 to Salovey at al., (hereinafter “Salovay”).

However, functional equivalence of dicumyl peroxide and many other organic peroxides for modification of polyethylene is known in the art.  See col. 7, lines 45-60 of Salovay.  
Therefore, using another peroxide to peroxide modify  HDPE of Abe would have been obvious in view of known functional equivalents of various peroxides in modification of polyethylenes, including equivalience of dicumyl peroxideexpressly disclosed in Abe and the claimed di-t-amyl peroxide.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champagne in combination with Abe and further in combination with US Patent 6,281,264 to Salovey at al., (hereinafter “Salovay”).
The disclosures of Champagne and Abe is discussed above.  Abe, while expressly disclosing suitability of organic peroxides such as dicumyl peroxide modified HDPE does not exemplify HDPE modified with any other peroxide.

Therefore, using another peroxide to peroxide modify  HDPE of Abe and incorporating such modified HDPE to compositions of Champagne would have been obvious in view of known functional equivalents of various peroxides in modification of polyethylenes, including equivalience of dicumyl peroxideexpressly disclosed in Abe and the claimed di-t-amyl peroxide.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ